Citation Nr: 0413307	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-14 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim to establish entitlement to VA 
health care under Chapter 17 of United States Code Title 38.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

The veteran served on active duty from July 1968 to March 
1975.  He served in Vietnam and was awarded the Combat Action 
Ribbon.  His DD Form 214 reflects that he has been credited 
with 1 year, 8 months, and 27 days of active service; that 
there was 4 years, 11 months and 8 days of "time lost"; 
that he was separated from service for the good of the 
service by reason of a willful and persistent unauthorized 
absence, and that his character of service was under 
conditions other than honorable.  

An administrative decision rendered by the RO in June 1992 
held that the veteran's discharge for the period from July 
24, 1968 to March 23, 1975 was considered to be a bar to all 
VA benefits under the provisions of VAR 1012(c)(6) and 38 
U.S.C. § 3103(a), and that he was not entitled to health care 
benefits under Chapter 17 of Title 38 of the United States 
Code for any disability determined to be service connected 
during his period of service.  He was notified of this 
decision, and of his procedural and appellate rights, by 
means of a letter dated July 10, 1992.  The RO decision was 
not appealed and became final in July 1993.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  On 
November 4, 1999 the RO advised the veteran that it was 
continuing its previous decision; he was again advised of 
appellate rights and procedures.  That decision was not 
appealed and became final in November 2000.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

In June 2001, the RO received the veteran's request to reopen 
his claim to establish entitlement to VA health care under 
Chapter 17 of United States Code Title 38.  
By means of a July 2001 letter, the RO declined to reopen his 
claim.  The veteran disagreed with that determination and 
initiated this appeal, which was perfected with the timely 
submission of his substantive appeal (VA Form 9) in October 
2002.

The veteran testified before the undersigned at a personal 
hearing held by means of video teleconferencing in December 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

As discussed below, the Board is reopening the veteran's 
claim.  The veteran's claim to establish entitlement to VA 
health care under Chapter 17 of United States Code Title 38 
will be addressed in the REMAND section below.  The case will 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In November 1999, the RO determined that the veteran's 
claim to establish entitlement to VA health care under 
Chapter 17 of United States Code Title 38 had not been 
reopened.

2.  The evidence associated with the claims file subsequent 
to the RO's November 1999 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision that the veteran's claim 
to establish entitlement to VA health care under Chapter 17 
of United States Code Title 38 had not been reopened is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  Since the RO's November 1999 decision, new and material 
evidence has been received, and so the veteran's claim to 
establish entitlement to VA health care under Chapter 17 of 
United States Code Title 38 is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his claim to establish 
entitlement to VA health care under Chapter 17 of United 
States Code Title 38, which was most recently the subject of 
a prior decision in November 1999.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by the RO's July 2001 letter and by 
the September 2002 statement of the case (SOC) of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claim.  The veteran was informed 
by these documents that he needed to submit new and material 
evidence and of the definition of new and material evidence. 

To the extent that the notice which was provided to the 
veteran does not fully comply with Quartuccio results in 
harmless error at this stage of the proceedings, given that 
the claim is being reopened by the Board.  See 38 C.F.R. 
§ 20.1102 (2003).  This matter will be dealt with more fully 
in the REMAND section below.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in September 2002 (as reflected by the 
SOC), more than one year after the expiration of the one-year 
period following the July 2001 notification of the veteran of 
the evidence necessary to substantiate his claim.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  Since 
the decision in the SOC was rendered more than one year after 
that period, this matter is not relevant to the Board's 
discussion.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.  As noted above, the one-year period expired prior to 
further RO adjudication.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran was afforded a hearing 
before the undersigned Veterans Law Judge by means of video 
teleconferencing.  The transcript of that hearing is 
associated with his claims folder.  

Pertinent Law and Regulations 

Character of discharge

If a former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable (see 38 U.S.C. § 101(2)).  A 
discharge under honorable conditions is binding on VA as to 
the character of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in this section is a bar to the payment 
of benefits unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release or unless otherwise specifically provided (see 
38 U.S.C. § 5303(b)).  38 C.F.R. § 3.12(b).

Benefits are not payable where the former service member was 
discharged or released under one of the following conditions:  
a conscientious objector who refused to perform military 
duty, wear the uniform, or comply with lawful order of 
competent military authorities; by reason of a sentence of a 
general court-martial; resignation by an officer for the good 
of the service; as a deserter; as an alien during a period of 
hostilities, where it is affirmatively shown that the former 
service member requested his or her release; by reason of a 
discharge under other than honorable conditions issued as a 
result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days.  This latter bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  length and character of 
service exclusive of the period of prolonged AWOL; reasons 
for going AWOL (hardship or suffering incurred during 
overseas service, or as a result of combat wounds or other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began).  
38 C.F.R. § 3.12(c).

Finality/new and material evidence

Unappealed RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in July 2001, prior to this date.  Therefore, the old version 
of the law, which is discussed in the paragraph immediately 
following, is applicable in this case.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements that are 
beyond the competence of the persons making them.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The veteran seeks to reopen a previously denied claim to 
establish entitlement to VA health care under Chapter 17 of 
United States Code Title 38.  As discussed in detail above, 
before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim. 

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his to claim to establish entitlement to VA health 
care under Chapter 17 of United States Code Title 38.  

The "old" evidence

The RO first determined, in June 1992, that the veteran was 
not eligible for VA health care benefits.  The evidence at 
that time consisted primarily of a DD Form 214, reflecting a 
period of active service from July 24, 1968 to March 28, 
1975, with net active service of 1 year, 8 months and 27 
days.  This form, which was issued by the Department of 
Defense, also reflects that the veteran's character of 
service was deemed to be under conditions other than 
honorable.  A DD Form 4, Enlistment Contract, shows 
"deserter" under the category of "prior service."  The 
report of an April 1985 administrative decision of the United 
States Navy, prepared pursuant to review of the veteran's 
discharge status, notes that the veteran had been on 
unauthorized absence for 1,628 days; change in his discharge 
status was denied.  

In October 1999, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  The 
evidence of record that had been submitted since June 1992 
included private medical records dated in 1993, reflecting 
treatment for a seizure disorder and for acute problems 
apparently associated with alcohol abuse; and VA medical 
records dated in 1999, reflecting possible meningioma, a 
diagnosis that was rejected by physicians following a CT 
scan.  The RO, in November 1999, advised the veteran that it 
was continuing its prior denial of eligibility for VA 
benefits, to include VA health care benefits under Chapter 17 
of Title 38 of the United States Code.

The additionally submitted evidence

The evidence associated with the veteran's claims file since 
November 1999 includes four statements from acquaintances of 
the veteran, as well as VA medical records dated in 1994 
indicating the presence of post-traumatic stress disorder 
(PTSD).  These medical records note that the veteran had 
served in Vietnam, and show that such service was apparently 
considered to be the source of his PTSD.  
This evidence was not previously of record.  

The veteran testified, in substance, that he served in combat 
in Vietnam and that upon returning home from Vietnam he 
"lost it" [hearing transcript, page 8].  Although he was on 
a 20 day leave, he never reported to his duty station and he 
was AWOL for years.  During that time, he "stayed 
intoxicated" [hearing transcript, page 12].  He eventually 
turned himself in, and accepted an other than honorable 
discharge to avoid time in prison.

As noted above, when a veteran is barred from obtaining VA 
benefits by virtue of being AWOL for at least 180 days (as in 
the instant case), the question of compelling circumstances 
includes, by regulation, consideration of the reasons for 
going AWOL, to include hardship or suffering incurred 
overseas, or as the result of a service-connected disability.  
It is possible that his recently diagnosed PTSD, deemed to 
have been caused by his Vietnam service, reflects such 
hardship or suffering.  The veteran has testified, in 
substance, that he underwent some sort of emotional breakdown 
upon returning to the United States from combat in Vietnam.    

This evidence is neither cumulative nor redundant, since the 
manifestation of PTSD and its relationship to the veteran's 
Vietnam service, as well as the veteran's testimony as to 
what transpired in connection with his AWOL,  had not 
previously been known.  This evidence is presumed to be 
credible.  See Justus, supra.  Moreover, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It must be emphasized that 
the presence of PTSD attributable to the veteran's service 
may be pertinent in evaluating his state of mind at the time 
his prolonged AWOL period began.

This evidence, accordingly is new and material.  See 
38 C.F.R. § 3.156(a) (2001).  Therefore, the Board finds that 
the veteran's claim is reopened.

For reasons that will be explained in detail below, the Board 
believes that the evidence in this case must be further 
developed.  The Board additionally observes that the evidence 
that served to reopen the claim is not necessarily sufficient 
to grant it.  See Hodge, supra.


ORDER

New and material evidence having been submitted, the claim to 
establish entitlement to VA health care under Chapter 17 of 
United States Code Title 38 is reopened; to that extent only, 
the appeal is granted.


REMAND

The Board has reopened the veteran's claim to establish 
entitlement to VA health care under Chapter 17 of United 
States Code Title 38 and is considering moving forward to 
discuss the claim on its merits.  Before doing so, however, 
the Board must consider certain procedural concerns.  In 
particular, the statutory duty to assist, which as discussed 
above comes into play at this juncture, requires that the 
Board seek additional development of the evidence.

Once a claim has been reopened, the standard of review 
changes.  First, the Board has the responsibility to evaluate 
the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  
Second, in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, 
the Justus presumption of credibility does not apply at this 
stage of the Board's deliberations.

As discussed above, Congress enacted the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, (see 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), during the pendency of the veteran's claim.  Among 
other things, the VCAA redefines the obligations of VA with 
respect to its duty to notify and assist the veteran in the 
development of his claim.  The VCAA is applicable to all 
claims filed on or after the date of its enactment (November 
9, 2000), or filed before the date of enactment and not yet 
final as of that date.  

VA has not notified the veteran of the requirements of the 
VCAA, nor has VA discussed the requirement that VA, in 
providing notice to the veteran of the information and 
evidence necessary to substantiate his claim, must indicate 
which portion of any such information or evidence is to be 
provided by which party.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus if, as in here, the 
record has a procedural defect with respect to the notice 
requirement under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must now remand the case 
to the agency of original jurisdiction (the RO) because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.

The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159.  In this 
case, the record contains competent evidence that the 
claimant was considered to have PTSD, but does not include a 
medical opinion as to whether the problems that furnished the 
basis for that assessment may have been manifested at the 
time the veteran's period of prolonged AWOL began, or whether 
in some manner the presence of that disorder reflects his 
state of mind at that time.  Under such circumstances, a VA 
examination and/or a nexus opinion is necessary to make a 
decision in the claim.  See Charles v. Principi, 16 Vet. App. 
370 (2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA must assure that all notice and development 
required by the VCAA has been accomplished, 
including
notifying the veteran of the provisions of the 
VCAA, and 
of the evidence he needs to submit and that which 
will be 
obtained by VA, along with the appropriate time 
limits for 
him to submit any additional evidence.

2.  VBA should contact the veteran and 
ask him to identify all medical treatment 
he has received since service for 
psychiatric problems, to include alcohol 
abuse PTSD.  The veteran should specify 
the approximate dates of such treatment 
and the names and locations of the health 
care providers.  VBA should then attempt 
to obtain any such medical evidence which 
has been so identified and which not 
currently in the veteran's VA claims 
folder.

3.  The veteran's claims folder should 
then be forwarded to a VA psychiatrist, 
who should be asked to list any diagnoses 
pertaining to mental problems that can be 
currently supported.  The physician is 
also asked to offer an opinion as to 
whether any currently diagnosed mental 
disorder was present in 1970, when the 
veteran went AWOL.  If so, the reviewing 
physician should indicate, to the extent 
practicable, whether any such disorder 
may have influenced his state of mind at 
that time and if so to what extent.  If 
deemed to be necessary by the reviewing 
psychiatrist, the veteran should be 
afforded a VA examination in order to 
resolve these questions.

4.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision is unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



